     Case 3:20-cv-00023-MMD-WGC Document 13 Filed 03/31/20 Page 1 of 2



 1   Nicholas M. Wajda (Nev. Bar No. 11480)
     WAJDA LAW GROUP, APC
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      JAMIE I. KOSTIUK,                       Case No. 3:20-cv-00023-MMD-WGC
 9
                         Plaintiff,           STIPULATION AND ORDER FOR
10                                            DISMISSAL WITH PREJUDICE
              v.
11

12    SMART SALES AND LEASE, INC.,
13                       Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
     Case 3:20-cv-00023-MMD-WGC Document 13 Filed 03/31/20 Page 2 of 2



 1          Plaintiff, JAMIE I. KOSTIUK, and Defendant, SMART SALES AND LEASE, INC.,
 2   acting through counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby
 3
     stipulate, to the Dismissal With Prejudice of this action against SMART SALES AND LEASE,
 4
     INC., with each party to bear its own attorney’s fees and costs.
 5
      IT IS SO STIPULATED.
 6

 7    DATED: March 31, 2020                            Respectfully submitted,

 8    /s/ Nicholas M. Wajda                            /s/ Jason Adam Close

 9    Nicholas M. Wajda                                Jason Adam Close
      WAJDA LAW GROUP, APC                             CLOSE LAW GROUP
10    871 Coronado Center Drive                        2831 Saint Rose Pkwy.
      Suite 200                                        Suite 240
11                                                     Henderson, Nevada 89052
      Henderson, Nevada 89052
                                                       +1 702-983-4254
12    +1 702-900-6339                                  jason@closelawgroup.com
      nick@wajdalawgroup.com                           Counsel for Smart Sales and Lease, Inc.
13    Counsel for Jamie I. Kostiuk

14
                                                       IT IS SO ORDERED:
15

16                                                     ________________________________
                                                       UNITED STATES DISTRICT JUDGE
17
                                                       DATED: ________________________
18

19

20

21

22

23

24

25

26

27

28
                                                       2
